DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview and Proposed Examiner’s Amendments 
It is noted that the parties had an interview on 1/24/2022 to discuss the Applicant’s newly amended claim set as filed in the AFCP filing dated 1/13/2022 and to discuss the proposed Examiner’s amendments. Further details about the discussion and the proposed Examiner’s amendments, including further consideration of Applicant’s statements and further analysis of the specification are presented in the Interview Summary dated 1/24/2022 that is being attached to this Notice of Allowance (NOA). In view of the analysis and discussion, the Examiner’s proposed amendments are withdrawn and the claim set as filed in the AFCP filing dated on 1/13/2022 is being allowed. Additional details on the reasons for allowance are given below. 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Applicant has amended the claims, as filed in the most recent claim set dated 1/13/2022, to incorporate the suggestions that were discussed in the interview summary dated 1/10/2022. Specifically, Applicant has amended the claims to present further clarification regarding how the one recurrent neural network (RNN) is trained and operates in correlation with the plurality of worker units and how at each iteration of the training, a differentiable training function is optimized by minimizing a loss associated with that function. 
Faivishevsky teaches a training function, it does not explicitly teach that the function is differentiable. Furthermore, while Faivishevsky discloses the use of a RNN, it teaches that the RNN is coupled to a deep neural network (DNN), which is different from how the RNN operates in the claimed invention, and it does not teach a plurality of worker computing units corresponding to the RNN. . Thus, Faivishevsky is distinguishable from the claimed invention.
Likewise, Chilimbi teaches a training epoch and updating weights with backpropagation of error terms and differentiating (as denoted by F’) of the feedforward step, i.e. the ai(l) term, wherein the error terms can be computed and analyzed such that they are below a predetermined threshold value. However, Chilimbi does not explicitly teach these computations in correlation with a RNN that feeds its output values to a plurality of computing units. It is noted that Chilimbi teaches a DNN and model worker machines, but this is distinguishable from the claimed invention because the invention explicitly specifies that the NN is a RNN whereas Chilimbi does not make that distinction. Accordingly, the computations being performed in the claimed limitation differs from that being taught in Chilimbi. 
Similarly, Talathi also does not teach the claimed invention because it teaches an integration, i.e. an anti-derivative or anti-differentiation, of an “expected improvement utility function” that has an error term (e*) that should be below some threshold value. That is, Talathi seeks to perform integration while the claimed invention performs differentiation. It is noted that Talathi makes a cursory mention of a recurrent architecture for a NN and a plurality of processing units, but it does not explicitly teach that a RNN is feeding its output values to a plurality of computing/processing units. And as previously noted, the calculation in Talathi differs from the claimed invention. Thus, Talathi is distinguishable from the claimed invention. 
Lin does not explicitly teach the newly amended claim limitations. While Lin discloses training of a NN, Lin does not explicitly disclose a training function such as a differentiable training function. Similar to Talathi, it is noted that Lin makes a cursory mention of a recurrent architecture for a NN and a plurality of processing units, but it does not explicitly teach that a RNN is feeding its output values to a plurality of computing/processing units. Thus, Lin is distinguishable from the claimed invention. 
Likewise, Bengio teaches a gradient descent computation and a learning rate for “mini-batch updates based on an average of the gradients” that can include taking partial derivatives of various terms in the gradient descent equation as part of learning and optimization of generalization error. However, Bengio does not explicitly teach these computations in correlation with a RNN that feeds its output values to a plurality of computing units. It is noted that Bengio has one mention of RNN, wherein it describes generally that parameter sharing can occur in a RNN, but it does not explicitly teach that the RNN feeds its output values to a plurality of computing units. Bengio discloses input/hidden/output units, but that is more akin to the concept of input/hidden/output nodes and layers rather than worker computing units as disclosed by the claim limitations. Therefore, Bengio is distinguishable from the claimed invention.
Thus, the amended limitations when read in light of the entire claim can be distinguishable from the various previously cited prior art references. 
For these reasons, Applicant’s amendments provide further specificity and clarification to the claims that can overcome the previously cited prior art references. Accordingly, the claims are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Claims 1, 5-9, 11-17, 21, 22, and 24-27 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128